Case 9:21-cv-80826-RKA Document 1 Entered on FLSD Docket 05/07/2021 Page 1 of 27




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO. _________________


  JOHN SKRANDEL, individually                       )     CLASS ACTION
  and on behalf of all others similarly             )
  situated,                                         )     JURY TRIAL DEMANDED
                                                    )
                                 Plaintiff,         )
                                                    )
          vs.                                       )
                                                    )
  COSTCO WHOLSESALE                                 )
  CORPORATION,                                      )
                                                    )
                                 Defendant.         )
                                                    )



                                   CLASS ACTION COMPLAINT

          Plaintiff John Skrandel                  individually and on behalf of all others similarly

  situated, brings this Class Action Complaint against Defendant Costco Wholesale Corporation

      Costco

  Plaintiff and Plaintif

  inter alia, the investigation of counsel, as follows:

                                     NATURE OF THE ACTION

          1.      This is a simple case of consumer deception. For years, Costco advertised to

  consumers that a 36- or 42-Month Free Replacement warranty

  would accompany the purchase of each Interstate-branded car battery sold at its retail stores

                                              :1


  1
                                                                                            -
  branded batteries sold at each Costco retail location bearing the Free Replacement Warranty


                                                   -1-
Case 9:21-cv-80826-RKA Document 1 Entered on FLSD Docket 05/07/2021 Page 2 of 27




         2.      Free replacement warranties for consumer products, such as                     Free

  Replacement Warranty for the Interstate Batteries, are well understood by the American public: in



  representation on its main display panel, such as the exemplar Interstate Batteries pictured above.
  Interstate Batteries includes not only car batteries, but also Interstate-branded golf and marine
  batteries for which Costco provided a 12-Month Free Replacement warranty.



                                                 -2-
Case 9:21-cv-80826-RKA Document 1 Entered on FLSD Docket 05/07/2021 Page 3 of 27




  the event the product (i.e., Interstate Battery) is found to be defective within the warranted period,

  the consumer can return it

  Replacement Warranty for the Interstate Batteries works a little differently.

          3.      When a consumer returns his or her defective Interstate Battery to a Costco location

  for a replacement battery within the prescribed warranted period, he or she is refunded the original

  purchase price of the Interstate Battery and then charged an increased price for the replacement

  battery.                                 dvertised Free Replacement Warranty for the Interstate

  Batteries is not free at all, but instead, costs consumers the difference in the original purchase price

  of their Interstate Batteries and the increased price of the replacement batteries Costco requires

  consumers to purchase.

          4.                                                                   , such as Plaintiff, who



  Replacement Warranty, they will receive a replacement battery at no extra cost, or, at the very

  least, have the purchase price of their Interstate Battery refunded and then be charged for a

  replacement battery at that same purchase price.

          5.                                       Free Replacement Warranty, as advertised for the

  Interstate Batteries, and/or its failure to disclose to customers that they must pay the difference in

  the original purchase price of their Interstate Batteries and the increased price of the replacement

  Interstate batteries offered by Costco to get their defective Interstate Battery replaced, are unfair

  and deceptive trade practices in violation of state consumer protection laws

  honor the Free Replacement Warranty also constitutes a breach of warranty and a breach of the

  implied covenant of good faith and fair dealing, and Costco has been unjustly enriched by its

  conduct.




                                                   -3-
Case 9:21-cv-80826-RKA Document 1 Entered on FLSD Docket 05/07/2021 Page 4 of 27




          6.      As more fully detailed below, Plaintiff purchased an Interstate Battery in reliance

                                     acement Warranty, and when it became defective during the 36-

  month warranted period, Plaintiff reasonably expected that Costco would replace his defective

  Interstate Battery with a new Interstate battery at no additional cost. However, Costco refunded

  Plaintiff the original purchase price of the defective Interstate Battery and charged him an

  increased price for the replacement Interstate battery Costco. Upon information and believe,

                                                         and continues to be uniformly operating in all

  Costco retail locations across the country.

          7.                                                                              warranty, and

  breach of the implied covenant of good faith and fair dealing, Plaintiff and members of the classes

  (defined below) have suffered damages, in that they were charged by Costco to replace their

  defective Interstate Batteries when their replacement Interstate batteries should have been provided

  by Costco free of charge.

          8.      Because of the relatively small amount of damages suffered by Plaintiff and each

  class member, a class action pursuant to Rule 23 of the Federal Rules of Civil Procedure is the

  only mechanism defrauded consumers have to obtain redress for the damages and to put a stop to



                                   JURISDICTION AND VENUE

          9.      The Court has jurisdiction over this action pursuant to 28 U.S.C. §1332(d), because

  at least one Class member is of diverse citizenship from Costco, there are more than 100 Class

  members nationwide, and the aggregate amount in controversy exceeds $5,000,000, exclusive of

  costs and interest.

          10.     The Court has personal jurisdiction over Costco because Costco has purposefully

  availed itself of the privilege of conducting business activities in the State of Florida.


                                                   -4-
Case 9:21-cv-80826-RKA Document 1 Entered on FLSD Docket 05/07/2021 Page 5 of 27




          11.      Venue is proper in this District, pursuant to 28 U.S.C. §1391, because a substantial

  part of the acts or omissions giving rise to the claims brought herein occurred or emanated

  within this District, Costco has marketed, advertised, and sold the Interstate Batteries at its retail

  locations in this District, and Costco has caused harm to Plaintiff and other class members who

  reside in this District.

                                                 PARTIES

          12.      Plaintiff is a citizen and resident of the State of Florida.

          13.      Defendant Costco is an American multinational corporation organized and existing

  under the laws of the State of Washington with its principal place of business in Issaquah,

  Washington. Costco is the second largest retailer in the world, behind only Walmart and, in 2020,

  had net sales of over $163.2 billion. Costco operates 559 retail stores (which Costco refers to as

             s     in the United States, including 28 throughout the State of Florida. Through its

  warehouses, Costco sells and warrants millions of car batteries, including the Interstate Batteries

  at issue here, to consumers in this District and throughout the United States.

                                      FACTUAL ALLEGATIONS

  I.

          14.

                                                           marketing or promotional materials, because

  that word, which frequently attracts consumers, can easily lead to deception.

          15.      Accordingly, over 45 years ago, the FTC published its



  36


          frequently used to attract customers. Providing such merchandise or service with
          the purchase of some other article or service has often been found to be a useful


                                                     -5-
Case 9:21-cv-80826-RKA Document 1 Entered on FLSD Docket 05/07/2021 Page 6 of 27




        and valuable marketing tool.

        (2) Because the purchasing public continually searches for the best buy, and regards
                                                                    bargain, all such offers
        must be made with extreme care so as to avoid any possibility that consumers will
        be misled or deceived. Representative of the language frequently used in such offers
                           -               -for-


        (b)                       . (1) The public understands that, except in the case of
        introductory offers in connection with the sale of a product or service (See
        paragraph (f) of this section),                                or service is based
        upon a regular price for the merchandise or service which must be purchased by

                                                                                        m if

        for that article and no more than the regular price for the other. Thus, a
        purchaser has a right to believe that the merchant will not directly and
        immediately recover, in whole or in part, the cost of the free merchandise or
        service by marking up the price of the article which must be purchased, by the
        substitution of inferior merchandise or service, or otherwise.

        (2) The term regular when used with the term price, means the price, in the same
        quantity, quality and with the same service, at which the seller or advertiser of the
        product or service has openly and actively sold the product or service in the
        geographic
        the most recent and regular course of business, for a reasonably substantial period
        of time, i.e., a 30-day period. For consumer products or services which fluctuate in

        were made during the aforesaid 30-day period. Except in the case of introductory

        similar offer would not be proper.

        (c)

        are contingent should be set forth clearly and conspicuously at the outset of the
        offer so as to leave no reasonable probability that the terms of the offer might be
        misunderstood. Stated differently, all of the terms, conditions and obligations

        For example, disclosure of the terms of the offer set forth in a footnote of an
        advertisement to which reference is made by an asterisk or other symbol placed
        next to the offer, is not regarded as making disclosure at the outset. However, mere
        notice of the e
        package is not precluded provided that (1) the notice does not constitute an offer or

        location, elsewhere on the package or label, where the disclosures required by this



                                                -6-
Case 9:21-cv-80826-RKA Document 1 Entered on FLSD Docket 05/07/2021 Page 7 of 27




         section may be found, (3) no purchase or other such material affirmative act is
         required in order to discover the terms and conditions of the offer, and (4) the notice
         and the offer are not otherwise deceptive. . . .

  36 FR 21517, §§251.1(a)-(c) (emphasis added).

         16.     Thus, it is clear that the FTC proscribes       in no uncertain terms         Costco from

  charging

  defective within the warranted period of time.

         17.     Nearly all state consumer protection laws                                           Unfair

                                     (see FLA. STAT. §501.204(2)), expressly provide that courts are



  Act.

  II.

         18.     Costco sells car batteries and other automotive products to consumers at its

  warehouses throughout the United States, and largely through its Tire Centers, which it has added

  to almost all of its warehouse locations.

         19.     Currently, Interstate is the only car battery brand sold by Costco.

         20.     Costco began exclusively selling Interstate branded car batteries in 2014, when the

  Company decided to replace the Kirkland branded car batteries that had been sold at its warehouses

  since around 2010. Upon information and belief, Costco sold approximately one million Interstate

  car batteries per year at its warehouses throughout the United States.

         21.

  contained a label with                                              (i.e., the Interstate Batteries), which

                                                         price tag:




                                                   -7-
Case 9:21-cv-80826-RKA Document 1 Entered on FLSD Docket 05/07/2021 Page 8 of 27




          22.     During that period of time, Costco did not limit or qualify the Free Replacement

  Warranty in any way when offering the Interstate Batteries for sale. Nor did Costco make any

  disclosure to consumers regarding any terms or conditions that applied to the Free Replacement

  Warranty, or direct consumers to a location where such additional information could be found,

  prior to the point of sale.

          23.     A reasonable consumer purchasing an Interstate Battery would expect to receive a

  replacement battery for free if his or her Interstate Battery became defective within 36/42 months

  of purchase, and certainly would not expect to have to pay out of pocket any additional amount to

                                                                 common-sense dictates, and as the

  FTC has made clear.

          24.     Contrary to the expectations of reasonable consumers, however, and without any



                                                -8-
Case 9:21-cv-80826-RKA Document 1 Entered on FLSD Docket 05/07/2021 Page 9 of 27




  notice to consumers prior to their purchase of the Interstate Batteries, Costco would not provide

  consumers with a free replacement battery when the Interstate Battery became defective during

  the warranted period, but instead, would refund consumers the original purchase price of the

  defective Interstate Battery and then charge them for a replacement battery at an increased

  purchase price. In other words, Costco does not provide consumers who purchased defective

  Interstate Batteries with a Free Replacement Warranty, but rather, a limited warranty replacement,

  which requires those consumers to pay out-of-pocket for their replacement battery.

          25.     Even worse, because consumers are led to believe that the replacement battery

  Costco would provide is simply free, without any conditions or other terms, consumers who

  purchase Interstate Batteries are not aware that they will be required to pay out-of-pocket for their

  battery replacement until they bring their defective Interstate Battery in for a replacement and are

  told that the Free Replacement Warranty is actually not free, which is what happened in the case

  of Plaintiff here.

  III.    The Experience of Plaintiff and other Class Members

          26.     On December 19, 2017, Plaintiff visited a Costco warehouse in Palm Beach

  Gardens, Florida (Store #93), and purchased an Interstate Battery for $72.99 (in addition to other

  battery-related fees charged by Costco) and was provided with the following receipt:




                                                  -9-
Case 9:21-cv-80826-RKA Document 1 Entered on FLSD Docket 05/07/2021 Page 10 of 27




          27.     Prior to purchasing his Interstate Battery, Plaintiff viewed the label of the Interstate

  Battery and saw that Costco offered a 36-                                  warranty with the purchase

  of the Interstate Battery:




                                                   - 10 -
Case 9:21-cv-80826-RKA Document 1 Entered on FLSD Docket 05/07/2021 Page 11 of 27




         28.     After viewing           promise to provide a Free Warranty Replacement, Plaintiff

  purchased the Interstate Battery.

         29.

  to purchase his Interstate Battery, and thus, Plaintiff purchased the Intestate Battery on the

  reasonable, but mistaken, belief that he would receive a free battery replacement in the event his

  Interstate Battery became defective within 36 months of purchase. Plaintiff would not have

  purchased the Interstate Battery had he known that Costco would not provide him with a free

  replacement battery in the event his Interstate Battery became defective within that timeframe.

         30.     On or about November 30, 2020, the Interstate Battery Plaintiff had purchased for

  his vehicle became defective and failed. That same day, Plaintiff returned to the Costco warehouse

  in Palm Beach Gardens, Florida, to obtain his free replacement battery. Instead of being provided

  with a free replacement battery, however, the representative at Costco advised Plaintiff that Costco



                                                 - 11 -
Case 9:21-cv-80826-RKA Document 1 Entered on FLSD Docket 05/07/2021 Page 12 of 27




  would refund Plaintiff the original purchase price of the defective Interstate Battery and charge

  him for the new replacement battery, at the higher purchase price of $78.99, which was six dollars

  more than he had paid for his Interstate Battery:




         31.     Notably, Costco had removed

  from the label of the Interstate battery and


                                                 - 12 -
Case 9:21-cv-80826-RKA Document 1 Entered on FLSD Docket 05/07/2021 Page 13 of 27




  REPLACEMENT



         32.     Plaintiff objected to purchasing a higher-priced replacement battery, directing the

  Costco representative to the Free Replacement Warranty on his defective Interstate Battery:




  In response, and notwithstanding the above, the representative told Plaintiff that Costco was no

  longer providing free replacement batteries, and that he would have to purchase the higher-priced

  battery if he wanted Costco to replace his defective Interstate Battery.

         33.     Plaintiff required a replacement battery in order to operate his vehicle, and thus,

  was left with no choice but to have the original purchase price of his defective Interstate Battery

  refunded and purchase the higher-priced battery replacement: 2




  2
    Plaintiff purchased his $72.99 Interstate Battery for a total price of $79.10, and the $78.99
  replacement battery for a total price of $86.13. Although, for some unknown reason, the Costco
  representative refunded the Interstate Battery at a price of $76.99 (four more dollars than its
  purchase price), Plaintiff was still forced to pay out-of-pocket $3.75 to have his defective Interstate
  Battery replaced. Other consumers have reported having to pay out-of-pocket as much as half the
  original purchase price of their Interstate Battery to obtain their battery replacement.



                                                  - 13 -
Case 9:21-cv-80826-RKA Document 1 Entered on FLSD Docket 05/07/2021 Page 14 of 27




        34.    Consumers around the country have reported similar experiences in online message

  boards. For example, one consumer stated:

        I just returned my battery since it wasn t holding a charge anymore and the battery
        is under the 36 month free replacement warranty. Now when I [went] to customer
        service, they reimbursed me in full for what I paid in 2016 for the battery, but I then
        bought a new one right away and this new one which is the exact same model is
        $25 more now in 2019. I stopped at customer service on the way out and the clerk
        explained that a 36 month free replacement warranty means we refund you 100%
        of what you paid 36 month ago . . .

        35.    Another consumer commented:

        I wonder if Costco [is] simply mishandling the issue. If you bring your original


                                                - 14 -
Case 9:21-cv-80826-RKA Document 1 Entered on FLSD Docket 05/07/2021 Page 15 of 27




         faulty battery to customer service, they simply treat it as a returned item and credit
         you for that purchase. Then you walk to the racks, pick up a new battery and bring
         it to checkout where it is treated as a new purchase. Two separate transactions and
         unconnected as far as the Costco staff are concerned.

         36.

                                                                              ve to pay out of pocket



         37.     Consumers are in agreement:

         That s how it should work if the warranty is a                   free replacement
          warranty. If it s a refund your purchase price warranty then the price difference
         would not be covered. . . . [I]t seems odd they d be refunding the money and not
         replacing the battery...at least when you re in the replacement-warranty period. . . .
         [I]n the free replacement [warranty period] it should work that you get a battery
         not a refund of what you originally paid.

         38.     Accordingly

  millions of dollars from hard working Americans.

                                      CLASS ALLEGATIONS

         39.     Plaintiff brings this action as a class action pursuant to Rule 23(a), 23(b)(2),

  23(b)(3), and/or 23(c)(4) of the Federal Rules of Civil Procedure, on behalf of himself and all

  others similarly situated as members of the following classes:

                 All persons or entities in the United States (including its Territories
                 and the District of Columbia) that purchased an Interstate Battery at
                 a Costco and were not provided with a free replacement battery
                 when their Interstate Battery became defective


                 All persons or entities that purchased an Interstate Battery at a
                 Costco location in the State of Florida and were not provided with a
                 free replacement battery when their Interstate Battery became
                 defective

         40.     Subject to additional information obtained through further investigation and

  discovery, the foregoing definition of the Classes may be expanded or narrowed by amendment or



                                                 - 15 -
Case 9:21-cv-80826-RKA Document 1 Entered on FLSD Docket 05/07/2021 Page 16 of 27




  amended complaint. Specifically excluded from the proposed Classes are the Defendant, its

  officers, directors, agents, trustees, parents, children, corporations, trusts, representatives,

  employees, principals, servants, partners, joint venturers, or entities controlled by the Defendant,

  and their heirs, successors, assigns, or other persons or entities related to or affiliated with the

  Defendant and/or their officers and/or directors, or any of them; the Judge assigned to this action,

  and any member of the

         41.     Certification of            claims for Class-wide treatment is appropriate because

  Plaintiff can prove the elements of his claims on a Class-wide basis using the same evidence as

  would be used to prove those elements in individual actions alleging the same claim.

         42.     Numerosity. Rule 23(a)(1) of the Federal Rules of Civil Procedure: The members

  of the Classes are so numerous and geographically dispersed that individual joinder of all Class

  members is impracticable. Plaintiff is informed and believes, and on that basis alleges, that the

  proposed Classes contain many tens or hundreds of thousands of members. The precise number

  of Class members is unknown to Plaintiff, but may be ascertained from                    books and

  records. Class members may be notified of the pendency of this action by recognized, Court-

  approved notice dissemination methods, which may include U.S. mail, electronic mail, Internet

  postings, and/or published notice.

         43.     Commonality and Predominance. Rules 23(a)(2) and (b)(3) of the Federal Rules

  of Civil Procedure: This action involves common questions of law and fact, which predominate

  over any questions affecting individual Class members, including, but not limited to:

                 a.      Whether Costco committed a deceptive or unfair trade practice in violation

  of FDUTPA by the acts and practices complained of herein;

                 b.                                                       for the Interstate Batteries




                                                 - 16 -
Case 9:21-cv-80826-RKA Document 1 Entered on FLSD Docket 05/07/2021 Page 17 of 27




  created an express warranty;

                 c.      Whether Costco breached an express warranty with Plaintiff and the Classes

  by failing to honor the Free Replacement Warranty it advertised for the Interstate Batteries;

                 d.      Whether Costco breached the implied covenant of good faith and fair

  dealing by failing to honor the Free Replacement Warranty it advertised for the Interstate Batteries;

                 e.      Whether Costco has been unjustly enriched by failing to honor the Free

  Replacement Warranty it advertised for the Interstate Batteries;

                 f.      Whether Plaintiff and the Classes are entitled to damages, and the proper

  measure of damages;

                 g.      Whether Plaintiff and the Classes are entitled to injunctive relief to stop the

  wrongdoing complained of herein.

         44.     Typicality. Rule 23(a)(3) of the Federal Rules of Civil Procedure:



  members were comparably injured through                 wrongful conduct as described above. All

  claims seek recovery on the same legal theories and are based upon                common course of

  conduct.

         45.     Adequacy. Rule 23(a)(4) of the Federal Rules of Civil Procedure: Plaintiff is an

  adequate Class representative because his interests do not conflict with the interests of the other

  members of the Class he seeks to represent; Plaintiff has retained counsel competent and

  experienced in complex class action litigation; and Plaintiff intends to prosecute this action

                                                                                                     his

  counsel.

         46.     Declaratory Relief. Rule 23(b)(2) of the Federal Rules of Civil Procedure: Costco




                                                 - 17 -
Case 9:21-cv-80826-RKA Document 1 Entered on FLSD Docket 05/07/2021 Page 18 of 27




  has acted or refused to act on grounds generally applicable to Plaintiff and Class members, thereby

  making appropriate declaratory relief, with respect to the Classes as a whole.

         47.     Superiority. Rule 23(b)(3) of the Federal Rules of Civil Procedure: A class action

  is superior to any other available means for the fair and efficient adjudication of this controversy,

  and no unusual difficulties are likely to be encountered in the management of this class action.

  The damages or other financial detriment suffered by Plaintiff and Class members are relatively

  small compared to the burden and expense that would be required to individually litigate their

  claims against Costco, so it would be impracticable for Class members to individually seek redress

  for          wrongful conduct. Even if Class members could afford individual litigation, the court

  system could not. Individualized litigation creates a potential for inconsistent or contradictory

  judgments, and increases the delay and expense to all parties and the court system. By contrast,

  the class action device presents far fewer management difficulties and provides the benefits of

  single adjudication, economy of scale, and comprehensive supervision by a single court.

         48.     Particular Issues. Rule 23(c)(4) of the Federal Rules of Civil Procedure: The

  Classes may be certified for certain issues, including:

                 a.      Did Costco commit an unfair and deceptive trade practice by charging

  Plaintiff and the Classes more than the original purchase price of their Interstate Battery for their

  replacement battery?

                 b.      Are

  consumer protection laws of Florida?

                 c.                      Free Replacement Warranty constitute an express warranty?

                 d.      Did Costco breach the implied covenant of good faith and fair dealing by

  charging Plaintiff and the Classes more than the purchase price of their Interstate Battery for their




                                                 - 18 -
Case 9:21-cv-80826-RKA Document 1 Entered on FLSD Docket 05/07/2021 Page 19 of 27




  replacement battery?

          49.     Adequate notice can be given to Class members directly using information

                                      or through notice by publication.

          50.

  records, so that the cost of administering a recovery for the Classes can be minimized. However,

  the precise amount of damages available to Plaintiff and the other members of the Classes are not

  a barrier to class certification.

                                        CAUSES OF ACTION

                                               COUNT I

    VIOLATIONS OF FLORIDA DECEPTIVE AND UNFAIR TRADE PRACTICES ACT
                         (FLA. STAT. §501.201, et seq.)
                        On Behalf of the Florida Class

          51.     Plaintiff realleges and incorporates by reference all preceding allegations as though

  fully set forth herein.

          52.     Plaintiff brings this claim on behalf of himself and the Florida Class.

          53.

  FLA. STAT. §501.203(7).

          54.                                                                                FLA. STAT.

  §501.203(8).

          55.

                                                                                            nd unfair or

                                                                           FLA. STAT. §501.204(1).

          56.     In the course of its business, Costco violated FDUTPA by knowingly

  misrepresenting and/or intentionally concealing material facts regarding the Interstate Batteries




                                                  - 19 -
Case 9:21-cv-80826-RKA Document 1 Entered on FLSD Docket 05/07/2021 Page 20 of 27




  sold at its warehouses. Specifically, in marketing, offering for sale/lease, and selling/leasing the

  Interstate Batteries, Costco engaged in one or more of the following unfair or deceptive acts or

  practices prohibited by FLA. STAT. §501.204(1):

                   (a)     representing that the Interstate Batteries have characteristics or benefits

                           that they do not have;

                   (b)     advertising the Interstate Batteries with the intent not to sell them as

                           advertised;

                   (c)     engaging in other conduct which created a likelihood of confusion or of

                           misunderstanding; and/or

                   (d)     using or employing deception, fraud, false pretense, false promise or

                           misrepresentation, or the concealment, suppression, or omission of a

                           material fact with intent that others rely upon such concealment,

                           suppression, or omission, in connection with the advertisement and sale of

                           the Interstate Batteries.

          57.                                                its warranty practices were material to

  Plaintiff and the Florida Class, and Costco misrepresented, concealed, or failed to disclose the truth

  with the intention that Plaintiff and the Florida Class would rely on the misrepresentations,

  concealments, and omissions. Had they known the truth, Plaintiff and the Florida Class would not

  have purchased the Interstate Batteries.

          58.     Plaintiffs

  representations were false and misleading, or otherwise learning the facts that Costco had

  concealed or failed to disclose, at the point of sale.

          59.     Costco had an ongoing duty to Plaintiffs and the Florida Class members to refrain




                                                    - 20 -
Case 9:21-cv-80826-RKA Document 1 Entered on FLSD Docket 05/07/2021 Page 21 of 27




  from unfair and deceptive practices under FDUTPA in the course of its business. Specifically,

  Costco owed Plaintiff and the Florida Class members a duty to disclose all the material facts

  concerning the Interstate Batteries and its warranty practices related thereto because it possessed

  exclusive knowledge, it intentionally concealed such material facts from Plaintiff and the Florida

  Class members, and/or it made misrepresentations that were rendered misleading because they

  were contradicted by withheld facts.

            60.   Plaintiff and the Florida Class members suffered ascertainable loss and actual

  damages as a direct and proximate result of                concealment, misrepresentations, and/or

  failure to disclose material information.

                                              COUNT II

                               BREACH OF EXPRESS WARRANTY
                                     (FLA. STAT. §672.313)
                                  On Behalf of the Florida Class

            61.   Plaintiff realleges and incorporates by reference ¶¶1-50 as though fully set forth

  herein.

            62.   Plaintiff brings this claim on behalf of himself and the Florida Class.

            63.   Costco                                                                    Interstate

  Batteries under FLA. STAT. §672.104(1),                                  Interstate Batteries under

  §672.103(1)(d).

            64.   The Interstate Batteries are and were at al

  meaning of FLA. STAT. §§672.105(1).

            65.   In connection with the purchase of all Interstate Batteries, and as detailed above,

  Costco promised Plaintiffs and the Florida Class members a Free

  Batteries became defective during the warranted period.

            66.             Free Replacement Warranty constitutes an express warranty under


                                                  - 21 -
Case 9:21-cv-80826-RKA Document 1 Entered on FLSD Docket 05/07/2021 Page 22 of 27




  §§672.313(a) and (b), and the Free Replacement Warranty formed a basis of the bargain that was

  reached when Plaintiff and the Florida Class members purchased their Interstate Batteries.

            67.   Plaintiff and the Florida Class members fully performed their obligations under the

  Free Replacement Warranty by tendering money for the purchase of their Interstate Battery and

  returning it to Costco when their Interstate Batteries became defective during the warranted period.

            68.   Costco breached its express warranty by failing to replace the Interstate Batteries

  at no cost within the warranty period.

            69.   Plaintiffs and the Florida Class members have given Costco a reasonable

  opportunity to cure its breaches of express warranty or, alternatively, were not required to do so

  because such an opportunity would be unnecessary and futile given                         -wide policy

  of

  defective during the warranted period.

            70.   As a direct and proximate result of                breach of its express warranty,

  Plaintiffs and the Florida Class members have been damaged in an amount to be determined at

  trial.

                                              COUNT III

       BREACH OF THE IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING
                           On Behalf of the Florida Class

            71.   Plaintiff realleges and incorporates by reference ¶¶1-50 as though fully set forth

  herein.

            72.   Plaintiff brings this claim on behalf of himself and the Florida Class.

            73.   There is an implied covenant of good faith and fair dealing in every contract that

  neither party will do anything which will injure the right of the other to receive the benefits of the

  agreement.



                                                  - 22 -
Case 9:21-cv-80826-RKA Document 1 Entered on FLSD Docket 05/07/2021 Page 23 of 27




            74.   Under the express terms of the Free Replacement Warranty entered into between

  Costco, on one hand, and Plaintiff and the Florida Class members on the other hand, Plaintiff and

  the Florida Class members were to benefit through the use of                        Free Replacement

  Warranty, while Costco                                                                  the Interstate

  Batteries.

            75.   Costco exhibited bad faith through its conscious scheme to offer a Free

  Replacement Warranty and then charging consumers to obtain replacement batteries when their

  Interstate Batteries became defective during the warranted period.

            76.   Costco breached the implied covenant of good faith and fair dealing with respect to

  the specific contractual terms in the Free Replacement Warranty.

            77.   Plaintiff and members of the Florida Class suffered damages and losses as

  described herein.

            78.   The damages and losses sustained by Plaintiff and members of the Florida Class

  are the direct and proximate result of              breaches of the covenant of good faith and fair

  dealing implied in the Free Replacement Warranty.

                                                 COUNT IV

                                 FRAUDULENT CONCEALMENT
                                    On Behalf of the Classes

            79.   Plaintiff realleges and incorporates by reference ¶¶1-50 as though fully set forth

  herein.

            80.   Plaintiff brings this claim on behalf of himself and the Classes.

            81.   Costco fraudulently concealed and suppressed material facts concerning the

  Interstate Batteries sold at its warehouses.




                                                   - 23 -
Case 9:21-cv-80826-RKA Document 1 Entered on FLSD Docket 05/07/2021 Page 24 of 27




          82.     Despite advertising the Free Warranty Replacement for the Interstate Batteries,

  Costco knew that it would not offer Plaintiff and members of the Classes a free battery replacement

  in the event their Interstate Batteries became defective during the warranted period, and instead,

  would refund consumers the original purchase price of the defective Interstate Battery and then

  charge them for a replacement battery at an increased purchase price.

          83.     Costco failed to disclose these facts to consumers at the point of sale and Costco

  knowingly and intentionally engaged in this concealment in order to boost sales and revenue of

  the Interstate Batteries, maintain its competitive edge in the battery market, and obtain windfall

  profit. Through its active concealment and/or suppression of these material facts, Costco sought

  to increase consumer confidence in the Interstate Batteries, and to falsely assure purchasers of the

  same that they would receive a free battery replacement in the event their Interstate Battery became

  defective during the warranted period.

          84.

  Plaintiff and the members of the Classes, and Costco misrepresented, concealed, or failed to

  disclose the truth with the intention that Plaintiff and the Classes would rely on the

  misrepresentations, concealments, and omissions. Had they known the truth, Plaintiff and the

  Classes would not have purchased the Interstate Batteries.

          85.     Plaintiffs and the members of the Classes

  representations were false and misleading, or otherwise learning the facts that Costco had

  concealed or failed to disclose, at the point of sale.

          86.     Costco had an ongoing duty to Plaintiffs and the Classes to disclose, rather than

  conceal and suppress, its warranty practices with regard to the Interstate Batteries in the course of

  its business. Specifically, Costco owed Plaintiff and the members of the Classes a duty to disclose




                                                   - 24 -
Case 9:21-cv-80826-RKA Document 1 Entered on FLSD Docket 05/07/2021 Page 25 of 27




  all the material facts concerning the Interstate Batteries and its warranty practices related thereto

  because it possessed exclusive knowledge, it intentionally concealed such material facts from

  Plaintiff and the Classes, and it made misrepresentations that were rendered misleading because

  they were contradicted by withheld facts.

            87.   Plaintiff and the members of the Classes suffered ascertainable loss and actual

                                                                                                  nd/or

  failure to disclose material information.

                                               COUNT V

                                      UNJUST ENRICHMENT
                                       On Behalf of the Classes

            88.   Plaintiff realleges and incorporates by reference ¶¶1-50 as though fully set forth

  herein.

            89.   Plaintiff brings this claim on behalf of himself and the Classes.

            90.   Costco has been, and continues to be, unjustly enriched, to the detriment and at the

  expense of Plaintiff and members of the Classes, as a result of its conduct directed against Plaintiff

  and the Nationwide Class as a whole, including the collection of money from consumers who seek

  to obtain replacement batteries when their Interstate Batteries become defective during the

  warranted period.

            91.   Costco has been unjustly benefitted through the unlawful or wrongful collection of

  money from the sale of replacement batteries for Interstate Batteries that become defective during

  the warranted period, and continues to benefit to the detriment and at the expense of Plaintiff and

  members of the Classes.

            92.   Accordingly, Costco should not be allowed to retain the proceeds from the benefits




                                                  - 25 -
Case 9:21-cv-80826-RKA Document 1 Entered on FLSD Docket 05/07/2021 Page 26 of 27




  unjustly acquired profits and other monetary benefits resulting from its unlawful conduct, and seek

  restitution for the benefit of Plaintiff and the Classes, in an equitable and efficient fashion as the

  Court deems just and proper.

                                 IV.     PRAYER FOR RELIEF

         WHEREFORE, Plaintiff, individually and on behalf of the members of the Classes,

  respectfully request that the Court certify the proposed Classes, including designating Plaintiff as

  a representative of the Classes and appointing the undersigned as Class Counsel, and the

  designation of any appropriate issue classes, under the applicable provisions of Federal Rule of

  Civil Procedure 23, and that the Court enter judgment in Plaintiff s favor and against Costco

  including the following relief:

         A.      Awarding actual and consequential damages;

         C.      Granting injunctive and declaratory relief;

         D.      Awarding any applicable statutory damages;

         E.      For pre- and post-judgment interest to the Classes;

         F.

         G.      Granting such other and further relief as is just and proper.

                            V.         DEMAND FOR JURY TRIAL

         Plaintiff and Class members hereby demand a trial by jury, pursuant to Federal Rule of

  Civil Procedure 38(b), of all issues so triable.


   Dated: May 7, 2021.                                  Respectfully submitted,

                                                        KOPELOWITZ OSTROW FERGUSON
                                                        WEISELBERG GILBERT

                                                        By /s/ Jason H. Alperstein
                                                           Jason H. Alperstein
                                                           Jeff Ostrow


                                                     - 26 -
Case 9:21-cv-80826-RKA Document 1 Entered on FLSD Docket 05/07/2021 Page 27 of 27




                                               Kristen Lake Cardoso
                                               1 W. Las Olas Blvd., Suite 500
                                               Fort Lauderdale, Florida 33301
                                               Telephone: (954) 525-4100
                                               Facsimile: (954) 525-4300
                                               Email: alperstein@kolawyers.com
                                                       ostrow@kolawyers.com
                                                       cardoso@kolawyers.com

                                               Steven G. Calamusa
                                               Robert. E. Gordon
                                               Daniel G. Williams
                                               GORDON & PARTNERS, P.A.
                                               4114 Northlake Boulevard
                                               Palm Beach Gardens, FL 33410
                                               Telephone: (561) 799-5070
                                               Facsimile: (561) 799-4050
                                               E-mail: scalamusa@fortheinjured.com
                                                        rgordon@fortheinjured.com
                                                        dwilliams@fortheinjured.com

                                               Counsel for Plaintiffs and the Proposed
                                               Classes




                                      - 27 -
